OCCICC   Of   THE ATTORNEY     GENERAL   OF TEXAS
                                  AUSTIN




    .
?
        ?


        h


                                                t malmumn,      at
                                                er on the aourt




                              to nc, es aounty auditor,  t!mt
                                  be mirm quertion whether
                               lblp
                             rrl.caerr’court oould le@ally
                     6 d8bt t0 b8 liTUidllt8d
            BOllt.r~Ot                        OlltOf Mtia-
            Ipatti revenue8 or a subrequent fear arid f re-
            que6tod Cat   they withhold aonrmation of this
            trM88OtiOn,     panding le,lalEdVi8e ir0:~.
                                                      the
            County Judge on the pint.   The enaloeed let-
            ter from the Oounty Jiadm of MoLennaa County,
            nddre88ad to M, resulted.
                                                                        .




Honorablr      ¶Wn A. Craven,      Paga 8


               'I 8h~llthaakyou to adrirrme ihethrr
      01!BOt 4 CweiO#lm8'    &rPrt OM ~Oh48.
      road maohlwry for one peain&,  jwlng a
      part     of muoh purahe8e priaeout of 194lrem-
      llUe8and iUW           lntorert   bra&q       varrant   or
                             t or balaaooot puraham pirio*
                             of Road and &i&a8 rulldrwe-
      nuu for lOti."
               Tha lottorfromHonorable
                                     D. T. HoDanlol,County
      ,uyelte                you, uhiah wa8 enoloud with your inwiry,
73
r
            'lu you know, the Comml8~foner8' Ogurt
      oi thlr oounty d88ire8,tO purohare oertaln
      r c dlq ui& mmt and~~ohlamy for oaeot tho
          ainotrin tho Oounty, but.ruohpreoinot
      r 008 not have 8uirioi43t avallabl8 fund8dur-
      iXl$the fW 1941to a-                   On the n808S8tlI'$'
      work in nroh proolnot e+              fully   par for the
      equipmnt     uhloh the Court oontsm late8
      Suah 8itUIItion   r4i8.8 the roll olr! ng quest
                                                   b$- on,
      to-wit    I

           wVan Comml88loner8* Oouit purohase r&d
      maahlnery for me preolnot,     lng a part of
      suoh purohase prloe out of 1 41
                                  B”p raYonue8 nnd
      lrruelntere8t  beurlm mrrmt or note for ay-
      mnt             OS puroharro prioe to be pai B
               of b:ilanae
      out et Road tml Rrldee fund revewes for 194R?t
               “In aonnectlon     with thla question I cdl
      your attention         to Artlole 11, Sectloh 7, o?
      the Texae Constitution, and alec call your at-
      tention to the iollowin~ case8 w!-Aohapparmtly
      bear on the subject, as r0ii0w:
               "Clt? of Tezsll v8. DessaJnt.,9 Z.Y:.3S?;
                Plc:Ilel
                       vs. City of iyr-co53 5.X. 332;
                Lesatcr vs. Lopez, 201 A.?;.1041; and,
                Case or Tras?!nC.k!aoklne C0mpar.yvs. Camp
                CO‘Anty,23-E 5:;;. 1.
          -“By reassn cf the r l:n& in 5% c53es a'3ovc
      cited as wall as Ar:,:ole11, Sectkm '?!of the
      Texas Constitution, there is rreat douot tn A~
Xonorablo   Tom A.     Craton,      Pam S
  .

      mind that the Oomml88ioner8* Court oan oblluate
      future   revenuo8     fGr     tho   paymat   of   a    prermt
      obli&atiGn in the manner aontecnplated; however,
      1 feel that t'cf8 aatter should be subdttd    to
      thm AttoraoyOonerel    for an opinion and I will
      lpprooiak it if mu will do 80.”
            ?h# ObO-       8t4ted     QW8tiOIl     18 aamruwd          la   tho efflrm-




            ‘hwtiag       that thr foregoing         fully     (LMer8 your in-
quiry,   wa are
                                                            Your8     very truly
                                                    ATTORNEY G-AL              OF ‘XXB
                   i